         Case 1:18-cr-00340-LGS Document 504 Filed 06/14/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      June 11, 2021
VIA ECF AND EMAIL
Honorable Lorna B. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re: United States v. Sohrab Sharma et al., 18 Cr. 340 (LGS)

Dear Judge Schofield:

        Pursuant to this Court’s Order of June 1, 2021 (Dkt. 502) in this case, the Government and
seven victims of the defendants’ fraud on Centra Tech, Inc. investors (the “Claimants”) who have
filed an amended third-party petition pursuant to 21 U.S.C. § 853(n) in this case (the “Amended
Petition”) respectfully submit this letter to update the Court on the status of efforts to settle the
Amended Petition without further litigation.

         As noted in prior correspondence, the Government and the Claimants have been engaged
in settlement discussions in an effort to reduce unnecessary delays in the planned remission process
that would facilitate compensation to the many victims of the defendants’ fraud, and the parties
are actively conferring regarding the possibility of reaching a settlement to resolve the Claimants’
Amended Petition and continue to make progress toward reaching a potential settlement. As
described in the parties’ May 7 and 28, 2021 status updates to the Court (Dkts. 492, 501), the
Government has proposed to the Claimants the terms of a settlement that the Government is
prepared to recommend to the Department of Justice’s Money Laundering and Asset Recover
Section (“MLARS”), whose approval is required for any potential settlement. The Claimants have
recently sent a detailed counterproposal to the Government, which has substantially narrowed the
remaining issues to be negotiated and is being actively analyzed and considered at this time.

       In order to afford the parties adequate time for productive settlement discussions which
could obviate the need for further motions practice, the parties respectfully request that the Court
adjourn the current briefing deadlines in this ancillary proceeding by an additional four weeks. 1

1
  The recent notice of appeal filed by defendant Sharma indicating his intention to challenge both
his conviction and sentence (Dkt. 474) will at least temporarily delay the initiation of the planned
remission program to compensate victims of the defendants’ fraud. Because the forfeiture of all
of the Seized Ether Units and all of the proceeds from their liquidation is predicated on Sharma’s
criminal fraud conspiracy convictions, MLARS cannot initiate a remission program as to any of
those proceeds (including the $27.2 million in forfeiture proceeds that are indisputably not
demanded by any claims in the Amended Petition) and the Government cannot use any of those
proceeds to settle the Claimants’ Amended Petition unless and until Sharma’s appeal as to his
conviction is withdrawn or dismissed, his conviction is affirmed on appeal, or an alternative legal
          Case 1:18-cr-00340-LGS Document 504 Filed 06/14/21 Page 2 of 2

                                                                                                   Page 2


The parties agree and propose that the anticipated motions –– the Government’s motion to dismiss
the Amended Petition and motion requesting permission to begin the remission process as to a
portion of the forfeited Ether –– be briefed in parallel on the following schedule:

                 •   Government’s moving papers due on July 19, 2021.
                 •   Claimants’ response due on August 9, 2021;
                 •   Government’s reply due on August 23, 2021.

       For the reasons set forth above, Claimants and the Government respectfully request that
the Court adopt the briefing schedule that the Government and the Claimants have jointly
proposed. In addition, the Claimants and the Government respectfully propose to provide the
Court with an update regarding potential settlement discussions by July 2, 2021.

                                                  Respectfully submitted,

                                                  ILAN T. GRAFF
                                                  Attorney for the United States
                                                  Acting Under 28 U.S.C. § 515

                                              by: _ __/s/____________________________
                                                  Samson Enzer / Negar Tekeei / Daniel Loss
                                                  Assistant United States Attorneys
                                                  212-637-2342 / -2482 / -6527

cc: Donald J. Enright, Esq.
    All other counsel of record
The application is GRANTED. By July 19, 2021, the Government shall file its motion to dismiss and motion to begin
the remission process as to a portion of the forfeited Ether. By August 9, 2021, Claimants shall file their opposition.
By August 23, 2021, the Government shall file its reply. By July 2, 2021, Claimants and the Government shall file a
status letter providing an update as to settlement discussions.

SO ORDERED

Dated: June 14, 2021
       New York, New York



basis for the forfeiture is established. Although counsel for defendant Sharma and the Government
considered and discussed options for reaching a stipulation or another mechanism that would
establish an alternative basis for the forfeiture that would not depend on the outcome of Sharma’s
pending appeal, the parties were, unfortunately, unable to find a legal mechanism that would allow
them to do so. Accordingly, the extended deadlines for motions practice requested in this letter as
to this ancillary litigation will not unduly delay the use of the Ether sale proceeds to compensate
the Claimants or other victims or otherwise cause undue prejudice to them.
